 



Exhibit 10.43
REAFFIRMATION OF SECURITY AGREEMENTS
This REAFFIRMATION OF SECURITY AGREEMENTS, dated as of July 26, 2007 (this
“Security Reaffirmation Agreement”), is by and among Rio Vista Energy Partners
L.P., a Delaware limited partnership (the “Borrower” and a “Grantor”), Penn
Octane Corporation, a Delaware corporation (“POC” and a “Grantor”) and Rio Vista
Operating Partnership L.P., a Delaware limited partnership (“RVOP”, a “Grantor”
and together with the Borrower and POC, the “Grantors”) and RZB Finance LLC (the
“Lender”).
RECITALS
WHEREAS, the Borrower has entered into a Loan Agreement dated as of July 26,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used herein and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement) between the
Borrower and the Lender;
WHEREAS, as a condition precedent to the effectiveness of the Loan Agreement,
each of POC and RVOP has executed and delivered to the Lender a Guaranty and
Agreement dated as of July 26, 2007 (as each may be amended, supplemented or
otherwise modified from time to time, each individually, a “Guarantee” and
collectively, the “Guarantees”);
WHEREAS, the Borrower, POC and RVOP have heretofore executed and delivered to
the Lender General Security Agreements dated September 15, 2004, February 13,
2002 and September 15, 2004, respectively (as they may be amended, supplemented
or otherwise modified from time to time, each individually, a “Security
Agreement” and collectively, the “Security Agreements”); and
WHEREAS, the Grantors wish to reaffirm that the provisions of the Security
Agreements shall remain in full force and effect and to confirm that the liens
granted thereunder secure (i) in the case of the Borrower’s Security Agreement,
the Obligations, (ii) in the case of POC’s Security Agreement, the obligations
of POC under its Guarantee and (iii) in the case of RVOP’s Security Agreement,
the obligations of RVOP under its Guarantee.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1. The Borrower hereby (i) reaffirms its Security Agreement and all of its
obligations thereunder, (ii) certifies that the Liens granted thereunder are
continuing and in full force and effect, and (iii) confirms that the Liens
granted thereunder secure the Obligations in addition to all other Obligations
(as defined in the Borrower’s Security Agreement).

 

- 1 -



--------------------------------------------------------------------------------



 



2. POC hereby (i) reaffirms its Security Agreement and all of its obligations
thereunder, (ii) certifies that the Liens granted thereunder are continuing and
in full force and effect, and (iii) confirms that the Liens granted thereunder
secure its obligations under its Guarantee in addition to all other Obligations
(as defined in POC’s Security Agreement).
3. RVOP hereby (i) reaffirms its Security Agreement and all of its obligations
thereunder, (ii) certifies that the Liens granted thereunder are continuing and
in full force and effect, and (iii) confirms that the Liens granted thereunder
secure its obligations under its Guarantee in addition to all other Obligations
(as defined in RVOP’s Security Agreement).
4. Each of the Grantors acknowledges that this Security Reaffirmation Agreement
is a Loan Document.
5. This Security Reaffirmation Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
6. THIS SECURITY REAFFIRMATION AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
7. This Security Reaffirmation Agreement and any amendments, waivers, consents,
or supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which counterparts together
shall constitute but one and the same instrument. This Security Reaffirmation
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto. Delivery of an executed counterpart of a signature
page to this Security Reaffirmation Agreement by telecopier shall be as
effective as delivery of a manually executed counterpart thereof.

 

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Security Reaffirmation
Agreement to be duly executed and delivered the day and year first above
written.

            GRANTORS

RIO VISTA ENERGY PARTNERS L.P.

By: Rio Vista GP LLC, its General Partner
      By:   /s/ Ian Bothwell         Name:   Ian Bothwell        Title:   Acting
Chief Executive Officer        PENN OCTANE CORPORATION
      By:   /s/ Ian Bothwell         Name:   Ian Bothwell        Title:   Acting
Chief Executive Officer        RIO VISTA OPERATING PARTNERSHIP L.P.

By: Rio Vista Operating GP LLC, its General Partner
      By:   /s/ Ian Bothwell         Name:   Ian Bothwell        Title:   Acting
Chief Executive Officer     

            ACKNOWLEDGED

RZB FINANCE LLC
      By:   /s/ Nancy Remini         Name:   Nancy Remini        Title:   Vice
President              By:   /s/ Pearl Geffers         Name:   Pearl Geffers   
    Title:   First Vice President     

 

- 3 -